
	

113 S1426 IS: Password Protection Act of 2013
U.S. Senate
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1426
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2013
			Mr. Blumenthal (for
			 himself, Mr. Schumer,
			 Mr. Wyden, Mrs.
			 Shaheen, Ms. Klobuchar,
			 Mr. Heinrich, and
			 Mr. Schatz) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To prohibit employers from compelling or coercing any
		  person to authorize access to a protected computer, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Password Protection Act of
			 2013.
		2.Prohibited
			 activity
			(a)In
			 generalSection 1030(a) of
			 title 18, United States Code, is amended—
				(1)in paragraph
			 (7)(C), by inserting or after the semicolon; and
				(2)by inserting
			 after paragraph (7)(C) the following:
					
						(8)acting as an
				employer, knowingly and intentionally—
							(A)for the purposes
				of employing, promoting, or terminating employment, compels or coerces any
				person to authorize access, such as by providing a password or similar
				information through which a computer may be accessed, to a protected computer
				that is not the employer's protected computer, and thereby obtains information
				from such protected computer; or
							(B)discharges,
				disciplines, discriminates against in any manner, or threatens to take any such
				action against, any person—
								(i)for failing to
				authorize access described in subparagraph (A) to a protected computer that is
				not the employer's protected computer; or
								(ii)who has filed
				any complaint or instituted or caused to be instituted any proceeding under or
				related to this paragraph, or has testified or is about to testify in any such
				proceeding;
								.
				(b)FineSection
			 1030(c) of title 18, United States Code, is amended—
				(1)in paragraph
			 (4)(G)(ii), by striking the period at the end and inserting ;
			 and; and
				(2)by adding at the
			 end the following:
					
						(5)a fine under this
				title, in the case of an offense under subsection (a)(8) or an attempt to
				commit an offense punishable under this
				paragraph.
						.
				(c)DefinitionsSection
			 1030(e) of title 18, United States Code, is amended—
				(1)in paragraph
			 (11), by striking and after the semicolon;
				(2)in paragraph
			 (12), by striking the period and inserting a semicolon; and
				(3)by adding at the
			 end the following:
					
						(13)the term
				employee means an employee, as such term is defined in section
				201(2) of the Genetic Information Nondiscrimination Act of 2008 (42 U.S.C.
				2000ff(2));
						(14)the term
				employer means an employer, as such term is defined in such
				section 201(2); and
						(15)the term
				employer’s protected computer means a protected computer of the
				employer, including any protected computer owned, operated, or otherwise
				controlled by, for, or on behalf of that
				employer.
						.
				(d)ExceptionsSection
			 1030(f) of title 18, United States Code, is amended—
				(1)by striking
			 (f) This and inserting (f)(1) This; and
				(2)by adding at the
			 end the following:
					
						(2)(A)Nothing in subsection
				(a)(8) shall be construed to limit the authority of a court of competent
				jurisdiction to grant equitable relief in a civil action, if the court
				determines that there are specific and articulable facts showing that there are
				reasonable grounds to believe that the information sought to be obtained is
				relevant and material to protecting the intellectual property, a trade secret,
				or confidential business information of the party seeking the relief.
							(B)Notwithstanding subsection (a)(8),
				the prohibition in such subsection shall not apply to an employer's actions
				if—
								(i)the employer discharges or otherwise
				disciplines an individual for good cause and an activity protected under
				subsection (a)(8) is not a motivating factor for the discharge or discipline of
				the individual;
								(ii)the employer is complying with the
				requirements of a Federal or State law, rule, or regulation or a rule of a
				self-regulatory organization (as defined in section 3(a)(26) of the Securities
				and Exchange Act of 1934 (15 U.S.C. 78c(a)(26)));
								(iii)a State enacts a law that
				specifically waives subsection (a)(8) with respect to a particular class of
				State government employees or employees who work with individuals under 13
				years of age, and the employer's action relates to an employee in such class;
				or
								(iv)an Executive agency (as defined in
				section 105 of title 5), a military department (as defined in section 102 of
				such title), or any other entity within the executive branch that comes into
				the possession of classified information, including the Defense Intelligence
				Agency, National Security Agency, and National Reconnaissance Office,
				specifically waives subsection (a)(8) with respect to a particular class of
				employees requiring eligibility for access to classified information under
				Executive Order 12968 (60 Fed. Reg. 40245), or any successor thereto, and the
				employer's action relates to an employee in such
				class.
								.
				
